         Case 1:19-cv-10922-BCM Document 33 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 3/4/21
 JOANN ZABALA,

                     Plaintiff,

             -against-                                     19-CV-10922 (BCM)

                                                           ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                     Defendant.

BARBARA MOSES, United States Magistrate Judge

        Plaintiff Joann Zabala filed this action pursuant to § 205(g) of the Social Security Act, 42
U.S.C. § 405(g), seeking judicial review of a final decision of the Commissioner of Social Security
denying her applications for disability insurance benefits and supplemental security income. The
parties have agreed pursuant to 28 U.S.C. § 636(c) that a United States Magistrate Judge may
conduct all proceedings and direct the entry of judgment in this action.

        The Court has carefully reviewed the record, the briefs, and applicable law, and heard oral
argument from the parties on March 4, 2021. For the reasons announced on the record at the
conclusion of the argument, the Court has determined that the Commissioner committed legal error
requiring remand. Therefore, plaintiff’s motion for judgment on the pleadings (Dkt. No. 25) is
GRANTED, the Commissioner’s motion for judgment on the pleadings (Dkt. No. 14) is DENIED,
and the case is REMANDED for further proceedings consistent with the Court's oral decision.

        On remand, the ALJ should review the entire record, including plaintiff's 2017 EMG, Dr.
De's findings as to the ROM in her left wrist, and plaintiff's various statements as to the
circumstances under which she stopped working in 2014. Additionally, the ALJ should develop
the record by requesting treatment notes from plaintiff's psychiatrist, Dr. Brito, and therapist, Ms.
Singer (both affiliated with Montefiore Medical Center), and requesting medical opinion evidence
as to plaintiff's physical impairments from Dr. Kim, Dr. Walter and Dr. Plachta (also affiliated
with Montefiore Medical Center). The ALJ should then reassess plaintiff's subjective complaints
of pain and related symptoms, as well as her RFC, in light of the entire record.

       The Clerk of Court is respectfully directed to close the case.

Dated: New York, New York
       March 4, 2021                                  SO ORDERED.



                                                      ________________________________
                                                      BARBARA MOSES
                                                      United States Magistrate Judge
